DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  “a portion of the first semiconductor layer other than the seed region so grows as to be spaced apart from the growth substrate” in lines 2-4 should be changed to “a portion of the first semiconductor layer other than in the seed region to be spaced apart from the growth substrate” in order to improve clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 16, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by KYONO et al. (US PG Pub 2012/0205661 A1) (03/06/20 IDS).
Regarding claim 10, KYONO discloses a method of manufacturing a surface emitting laser (FIGS. 6A-6H, [0022]), the method comprising: 
forming a first semiconductor layer (225, FIG. 6B, [0129]) in a seed region (on a top surface of 1B, FIG. 6B) selectively provided in a growth substrate (1B, FIG. 6B, [0129]); 

forming a light emitting region outside the seed region (a light emitting region at the center of the active layer 227 outside of the seed region previously defined, FIG. 6B); 
forming a second light reflecting layer (30, FIG. 6B, wherein 30 is made of highly reflective Ni/Au layers, FIG. 6B, [0134]) that is opposed to the active layer with the second semiconductor layer being disposed therebetween; 
removing the growth substrate (1B is removed exposing 210, FIGS. 6D-6E, [0131]), after bonding a first support substrate (40, FIGS. 6C-6D, [0131]) to the growth substrate with the second light reflecting layer being disposed therebetween; and 
forming a first light reflecting layer (50, FIG. 6F, wherein 50 is made of highly reflective alloy layer, [0131]) that is opposed to the second light reflecting layer with the active layer being disposed therebetween.
Regarding claim 16, KYONO discloses removing the first support substrate (40 is removed, FIGS. 6G-6H), after bonding a second support substrate (60, FIG. 6G, [0131]) that is opposed to the first support substrate with the first light reflecting layer being disposed therebetween.
Regarding claim 17, KYONO discloses the growth substrate comprises a sapphire substrate (10 is made of sapphire, [0086]), and the first support substrate and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/194243 A1) (03/06/20 IDS, herein WO’243, machine translation is attached) in view of Yamaguchi et al. (US PG Pub 2001/0032975 A1).
Regarding claim 1, WO’243 discloses a surface emitting laser (FIG. 1A, [0047]) comprising: 
a semiconductor layer (20, FIG. 1A, wherein 20 comprises GaN-based compound semiconductor, [0051]) containing a nitride semiconductor, and including a first semiconductor layer (21, FIG. 1A, [0051]), an active layer (23, FIG. 1A, [0051]), and 
a first light reflecting layer (41, FIG. 1A, [0051) and a second light reflecting layer (42, FIG. 1A) that are opposed to each other with the semiconductor layer being disposed therebetween. 
WO’243 does not disclose the first semiconductor layer having a high dislocation portion disposed outside the light emitting region, the high dislocation portion having an average dislocation density higher than an average dislocation density of the light emitting region.
Yamaguchi discloses a nitride-based semiconductor laser diode (FIG. 3, [0113]) comprising a nitride semiconductor layer stack (106-114, FIG. 3, [0113]-[0116]) including a first semiconductor laser (116, FIG. 3) and an active layer (110, FIG. 3) defining a light emitting region in the center of the layer stack, wherein the first semiconductor layer having a high dislocation portion (116, FIG. 3, [0113]-[0114]) disposed outside the light emitting region (in the peripheral regions of the layer stack, FIG. 3), the high dislocation portion having an average dislocation density higher than an average dislocation density of the light emitting region (the light emitting region is disposed in a low dislocation density region 104 which has an average dislocation density lower that of the high dislocation density region, [0113]-[0114]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor layer of WO’243 with the high dislocation density region having an average dislocation density higher than that of a low dislocation density region of the light emitting region as taught by Yamaguchi in order to remarkably and greatly improve the surface emitting laser’s life-time under the high temperature and high output conditions ([0040] of Yamaguchi).
Regarding claim 2, WO’243 discloses a first electrode (31, FIG. 1A, [0051]) and a second electrode (32, FIG. 1A, [0051]) that are directed to application of a voltage to the semiconductor layer.
Regarding claim 3, WO’243 discloses the second electrode includes a light-transmissive electrically conductive material (“the second electrode 32 is made of a transparent conductive material,” [0055]).
Regarding claim 4, WO’243 discloses a support substrate (26, FIG. 6A, [0073]), wherein the first light reflecting layer, the first semiconductor layer, the active layer, the second semiconductor layer, and the second light reflecting layer are provided in an order from a position close to the support substrate (FIG. 6A).
Regarding claim 5, WO’243 discloses the support substrate comprises a silicon (Si) substrate ([0073]).
Regarding claim 6, WO’243 discloses the first semiconductor layer and the second semiconductor layer contain GaN, and the active layer contains InGaN (20 comprises GaN-based compound semiconductor layers and “the GaN-based compound semiconductor include GaN, AlGaN, InGaN and AlInGaN,” [0034]).
Regarding claim 7, WO’243 discloses the second semiconductor layer includes a first portion (22, FIG. 1A, [0051]) that is opposed to the light emitting region, and a second portion (24, FIG. 1A, [0053]) that is higher in electric resistance than the first portion (24 is a current constriction layer which has a higher electric resistance than a GaN-based semiconductor layer 22).
Regarding claim 8, WO’243 discloses the second portion contains a boron (B) ion (“these compound semiconductors may optionally contain boron (B) atoms,” [0034]).
Regarding claim 9, the combination has disclosed the surface emitting laser outlined in the rejection to claim 1 above except a sum of thicknesses of the first semiconductor layer, the active layer, and the second semiconductor layer is 10 μm or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thicknesses of the first semiconductor layer, the active layer, and the second semiconductor layer of the combination with a sum of 10 μm or less in order to minimize cracking of the layers caused by operating conditions of the laser, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KYONO et al. in view of Yamaguchi et al.
Regarding claim 14, the combination has disclosed the surface emitting laser outlined in the rejection to claim 10 above except in the seed region, the first 
Yamaguchi discloses a nitride-based semiconductor laser diode (FIG. 3, [0113]) comprising a nitride semiconductor layer stack (106-114, FIG. 3, [0113]-[0116]) including a first semiconductor laser (116, FIG. 3) and an active layer (110, FIG. 3) defining a light emitting region in the center of the layer stack, wherein the first semiconductor layer having a high dislocation portion (116, FIG. 3, [0113]-[0114]) disposed outside the light emitting region (in the peripheral regions of the layer stack, FIG. 3), the high dislocation portion having an average dislocation density higher than an average dislocation density of the light emitting region (the light emitting region is disposed in a low dislocation density region 104 which has an average dislocation density lower that of the high dislocation density region, [0113]-[0114]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the semiconductor layer of KYONO with the high dislocation density region having an average dislocation density higher than that of a low dislocation density region of the light emitting region as taught by Yamaguchi in order to remarkably and greatly improve the surface emitting laser’s life-time under the high temperature and high output conditions ([0040] of Yamaguchi).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over KYONO et al. in view of UETA et al. (US PG Pub 2016/0343903 A1).
Regarding claim 15, the combination has disclosed the surface emitting laser outlined in the rejection to claim 10 above and further discloses the growth substrate is .
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUANDA ZHANG/Primary Examiner, Art Unit 2828